 Case 2:18-cv-06863-RGK-SS Document 17 Filed 11/16/18 Page 1 of 2 Page ID #:60




 1   Steven T. Lowe SBN 122208
 2
     steven@lowelaw.com
     Kris S. LeFan SBN 278611
 3   kris@lowelaw.com
 4   Lowe | LeFan
     8383 Wilshire Suite #1038
 5   Beverly Hills, CA 90211
 6   Telephone: (310) 477-5811
     Facsimile: (310) 477-7672
 7
     Stevenson Moore V
 8   (admitted pro hac vice)
     smoore@nilawfirm.com
 9   NI, WANG & MASSAND, PLLC
     8140 Walnut Hill Lane, Suite 500
10   Dallas, TX 75231
     Telephone: (972) 331-4600
11
     ATTORNEYS FOR PLAINTIFF
12   MOBILEEXP, LLC
13

14

15

16
                     IN THE UNITED STATES DISTRICT COURT
17                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     MOBILEEXP, LLC,
19
                       Plaintiff,          Civil Action No. 2:18-cv-06863-RGK-SS
20

21                v.                            NOTICE OF VOLUNTARY
22
                                              DISMISSAL WITH PREJUDICE
     XHE, INC.,
23                                               JURY TRIAL DEMANDED
24                     Defendant.
25

26

27

28

                        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                 CASE NO. 2:18-CV-06863-RGK-SS
                                                                                   1
 Case 2:18-cv-06863-RGK-SS Document 17 Filed 11/16/18 Page 2 of 2 Page ID #:61




 1         Plaintiff MobileExp, LLC (“Plaintiff”), by and through its undersigned attorneys,
 2
     pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses all claims in this
 3

 4   action WITH prejudice against Defendant Xhe, Inc. (“Defendant”). Prior to the filing
 5   of this notice, Defendant has yet to file an answer or motion for summary judgment.
 6
                                                      NI, WANG & MASSAND, PLLC
 7

 8    Dated: November 16, 2018
                                                               /s/ Stevenson Moore V
 9
                                                       By:__________________________
10                                                            STEVENSON MOORE V
11                                                         Attorney for Plaintiff
                                                           MOBILEEXP, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                   CASE NO. 2:18-CV-06863-RGK-SS
                                                                                              2
